Citation Nr: 0019022	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-03 825	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Washington, D.C.




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from July 1936 to August 
1941, February 1942 to November 1945 and December 1945 to 
March 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 and subsequent rating 
decision by the RO.  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the appellant's claim of service connection for the cause of 
the veteran's death that is so significant that it must be 
considered to fairly decide the merits of the claim, has been 
presented since the final Board decision of August 1989.  

2.  The service-connected right leg disability is shown to 
have been progressive and debilitating in nature and, as 
likely as not , to have been of such severity as to have been 
a material influence in accelerating the veteran's death.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107, 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 3.312 (1999).  

2.  By extending the benefit of the doubt to the appellant, 
the service-connected right leg disability contributed 
materially and substantially in causing the veteran's death.  
38 U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c)(1).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  38 
C.F.R. § 3.312(c)(4).  

During the veteran's lifetime, service connection had been 
established for the residuals of a gunshot wound of the right 
thigh, involving Muscle Group XIV with partial paralysis of 
the right peroneal nerve and status post right below-the-knee 
amputation with ankylosis of the knee.  The veteran was in 
receipt of special monthly compensation for anatomical loss 
of one foot.  His combined disability rating at the time of 
death was 60 percent.  

A careful review of the veteran's service medical records 
shows that they are negative for complaints or clinical 
findings referable to the onset of his fatal esophageal 
cancer.  

A service department medical center outpatient record, dated 
in October 1985, noted that the veteran had undergone surgery 
for removal of cancer of the esophageal-gastric junction.  
There was known metastasis to lymph nodes.  He was described 
as an emaciated, elderly man, with a history of a 50-pound 
weight loss.  

The veteran was hospitalized at a VA medical facility in 
December 1985.  It was noted that he had previously sought 
treatment for dysphagia and weight loss.  A distal 
esophagectomy with partial gastrectomy had been performed, 
and squamous cell carcinoma of the esophagogastric junction 
was diagnosed.  His postoperative course was complicated by 
acute respiratory failure and a right pneumothorax.  After 
stabilization of his medical problems, he had been 
transferred to Walter Reed Army Medical Center.  Treatment 
there included evaluation for a decubitus ulcer on the right 
heel and dry gangrene involving a portion of his right foot.  
His peripheral vascular disease in the right extremity 
preempted any restorative surgery.  It was noted that the 
veteran had a 90-pack-year smoking history, but denied any 
alcohol use.  

The veteran underwent various surgical procedures, but 
eventually required a right below-the-knee amputation at 
Walter Reed Army Medical Center in January 1986.  

The veteran was admitted to Walter Reed in August 1986 for a 
partial small bowel obstruction.  The record contains the 
home care instructions given to the veteran in August 1986.  
It was noted that he was to have a special diet and to 
exercise as much as possible to build strength and normalize 
bowel movements.  

A September 1986 letter, prepared by a physician at Walter 
Reed Army Medical Center, noted that the veteran's surgery at 
a private facility for adenocarcinoma of the esophagus was 
not curative.  He had had substantial weight loss of at least 
75 pounds, which had interfered significantly with his 
rehabilitation from his below-the-knee amputation.  

In an October 1986 letter, Thomas M. Fitzpatrick, M.D., 
stated that the veteran had marked vascular insufficiency in 
both lower extremities caused by the residuals of his 
service-connected gunshot wound which compromised the 
vascular integrity of the legs making him more susceptible to 
infections and retarded his ability to heal even the most 
minor of wounds.  

In a January 1987 letter, the Chief of the Physical Medicine 
and Rehabilitation service of the Walter Reed Army Medical 
Center noted that the veteran's service-connected gunshot 
wound residuals had caused his peripheral vascular 
insufficiency.  

The veteran was also seen in the emergency room at Walter 
Reed Army Medical Center in February 1987 for partial bowel 
obstruction.  

The veteran was hospitalized in January and February 1988 for 
slowly progressive anorexia and weight loss with recent 
memory loss.  He was also evaluated with a CAT scan of the 
abdomen and pelvis.  The discharge diagnoses were those of 
gastric carcinoma, status post urosepsis from E. coli 
bacteremia, left ureteral obstruction, anemia secondary to 
folate deficiency and chronic dementia.  

When the veteran was rehospitalized in April 1988, it was 
noted that he had received care at a private medical facility 
in March when he was found to have right middle lobe and 
lower lobe obstruction due to biopsy-proven adenocarcinoma.  
He had continued to have dysphagia, dementia, anorexia and 
weight loss.  During the veteran's final hospitalization at 
Walter Reed Medical Center, he required treatment for massive 
diarrhea and severe infections and developed progressive 
mental status changes.  The final diagnoses were those of 
gastroesophageal adenocarcinoma, respiratory arrest and 
dementia.  

In an April 1988 rating decision, the RO assigned a 60 
percent rating and recharacterized the veteran's service-
connected disability as status post below-the-knee amputation 
of the right leg with ankylosis of the knee.  

The certificate of death shows that the veteran died in May 
1988 at the age of 75.  The immediate cause of death was 
noted to be respiratory arrest due to esophageal cancer.  It 
was indicated that an autopsy had not been performed.  

The record contains a January 1989 letter from the Defense 
Nuclear Agency (DNA, now known as the Defense Threat 
Reduction Agency (DTRA)).  It reported that the veteran 
joined the U.S.S. MONTEREY in February 1945.  On August 9 and 
10, 1945, the vessel was involved in raids on Northern 
Honshu, Japan.  On August 13, 1945, it was involved in raids 
on Otsuki and Fujisawa.  The MONTEREY arrived in Yokosuka on 
August 30, 1945, and departed on September 6, 1945.  Then, it 
traveled to New York via Okinawa, Pearl Harbor and the Panama 
Canal.  The veteran was discharged in New York in November 
1945.  When he reenlisted in December, he spent the remainder 
of his enlistment on the eastern shore of the United States.  
It was concluded that the veteran was more than 400 miles 
from Nagasaki and Hiroshima at the time of the atomic blasts 
(August 6 and 9) and that there was no risk of radiation 
exposure from either blast at that distance.  

A complete transcript of testimony provided by the appellant 
at a hearing before a Hearing Officer at the RO in February 
1989 is also of record.  The appellant testified that her 
husband had served within 100 miles of Nagasaki and/or 
Hiroshima at the time that the atomic bombs were dropped on 
those cities.  Further, she indicated that the amputation of 
his leg following surgery for esophageal cancer had left him 
without the strength or willpower to receive any radiation 
therapy to control his cancer.  She indicated that he could 
not be fitted with a prosthesis and never walked after that 
because he did not have the strength to fight his cancer or 
to undergo rehabilitation to begin walking.  

In March 1989, a letter was received from a service physician 
at the Walter Reed Army Medical Center.  It was indicated 
that the veteran had been followed in the surgery clinic from 
the time he was given attention in 1986 for a nonhealing 
ulcer on his leg until the time of his death.  The physician 
stated that his overall cardiac status from arteriosclerotic 
coronary artery disease had limited the extent to which 
aggressive chemotherapy and radiation could be undertaken to 
treat his underlying malignancy.  However, his underlying 
peripheral vascular disease and coronary artery disease 
limited the degree of aggressive care.  He opined that such 
radiation and chemotherapy might have prolonged his survival 
and might even have proven curative.  

The appellant offered testimony before a panel composed of 
three Members of the Board in April 1989.  Her testimony was 
offered concerning the impact of the veteran's amputation on 
his health.  It was indicated that his service-connected 
disability had hindered his ability to recuperate from 
postoperative esophageal cancer and contributed to his 
debilitated state.  The veteran's wife indicated that the 
veteran was too weak to use crutches after it was found that 
his amputation stump was too tender for use of a prosthesis.  
Reportedly, because of decreased ambulation, the veteran 
spent a large part of each day in bed and could no longer 
care for his own personal hygiene.  After his amputation, he 
had problems with bowel obstructions, urinary tract 
infections and pneumonia.  

In an August 1989 decision, the panel of Members of the Board 
concluded, based is review of the record, that the veteran's 
fatal esophageal cancer had not been incurred in or 
aggravated by active service and could not be presumed to 
have been incurred in service.  The panel also concluded that 
his service-connected disability did not cause or contribute 
substantially or materially to cause his death.  

In July 1995, the appellant applied to reopen the claim.  She 
noted that she had no further evidence that inservice 
radiation caused or contributed to her husband's death, but 
stated that VA had ignored her contentions that his service-
connected disability had played a role in his debilitated 
state prior to death and hindered his ability to recuperate 
from postoperative esophageal cancer.  

In an attempt to reopen her claim, the appellant has 
submitted medical records, her own additional lay statements 
and an article pertaining to cold injuries sustained by 
servicemen during the Korean Conflict.  

In December 1998, the RO requested a VA medical opinion 
regarding the presence of a link between the veteran's 
esophageal cancer and his service-connected conditions and 
whether the veteran's injuries had prevented timely and 
proper treatment.  

In January 1999, a VA physician stated that he had reviewed 
the medical records given to him and found them fragmented 
and incomplete.  He stated that while the service-connected 
disability had precluded further aggressive therapy for his 
cancer which was far-advanced, the prognosis for the cancer 
was grim with only rare cures.  He added that a four year 
survival for this type of cancer was good and that there was 
no documentation that addition of chemotherapy and 
radiotherapy after surgery would have increased the veteran's 
chances of survival.  The VA physician concluded that the 
service-connected disability had had no influence on the 
veteran's chances of survival.  

Under applicable criteria, to establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

The August 1989 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The Board must perform a two-step analysis when the appellant 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio at 145.  The Board is required to review all of 
the evidence submitted by an appellant since the last final 
denial of a claim on any basis, to include decisions by the 
RO or the Board which had refused, after having considered 
newly presented evidence, to reopen a previously disallowed 
claim because of a lack of new and material evidence.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  For the new 
evidence to be material, it must bear directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 15, 
2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant's assertions that the service-connected 
disability played a role in the veteran's debilitated state 
and hindered his ability to recuperate from the esophageal 
cancer have been previously considered by the Board in 
connection with the August 1989 decision.  

Once it is determined that evidence is not new, no further 
analysis is required because it could not be "new and 
material" if it is not "new."  Smith v. West, 12 Vet. App. 
312 (1999).  Even if the appellant's assertions were new, 
because the determinative issue in this matter involves 
medical etiology of a condition, the appellant's lay 
testimony would not in and of itself sufficient to establish 
the relationship between the veteran's military service 
death.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For a medical treatise to be sufficient to satisfy the 
medical nexus requirements necessary for an award of service 
connection, it must provide more than speculative or generic 
statements not relevant to the veteran's claim.  See Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  The submitted newspaper article discusses 
the effects of cold injuries on Korean veterans in general, 
but does not provide any discussion of the veteran's 
particular case.  Thus, it cannot be significantly probative 
in this case.  

However, the medical statement obtained by the RO which 
opined that the service-connected disability had precluded 
further aggressive therapy for his cancer is so significant 
that it must be considered to fairly decide the merits of the 
appellant's claim.  See 38 C.F.R. § 3.156; Cf. Hodge, 155 
F.3d 1356.  Thus, the Board concludes that new and material 
evidence has been submitted to reopen the claim of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  

The threshold question regarding this issue is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one which is plausible.  If she has not, 
the claim must fail and there is no further duty to assist in 
the development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In addition, when an appellant seeks service connection for 
the cause of the veteran's death, she must submit competent 
medical evidence that the veteran incurred or aggravated a 
disability that either caused his death during service or 
that a service-connected condition contributed to his death.  
Johnson (Ethel B.) v. Brown, 8 Vet. App. 423 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The evidence currently before the Board includes medical 
evidence from a physician opining that the veteran's service-
connected disabilities had caused peripheral vascular 
insufficiency which prevented more aggressive treatment for 
the fatal esophageal cancer.  Hence, the appellant's claim 
meets the requirements set forth in Johnson, supra.  

Accordingly, the Board finds that the claim of service 
connection for the cause of the veteran's death is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The Board notes that the service-connected disability is not 
shown to have been the immediate cause of the veteran's 
death.  However, in light of the medical statements dated in 
October 1986 and January 1987 that noted that the veteran's 
service-connected right leg disability had caused peripheral 
vascular insufficiency and associated general debility and 
the January 1999 opinion of the VA physician who noted that 
the service-connected right leg condition had precluded 
further aggressive therapy for the fatal esophageal cancer 
during his final illness, the Board finds that a basis has 
been presented for finding that the service-connected 
disability had contributed materially and substantially in 
producing his demise.  

In addition, the few medical records on file related to the 
veteran's last illness also show that, just prior to his 
death, the service-connected disability was productive of 
increasing and ongoing disablement which, in the Board's 
opinion, as likely as not played a material role in 
accelerating the process of death.  

Hence, resolving all doubt in the appellant's favor, the 
Board finds that the veteran's service-connected disability 
was a contributory cause of death in that it caused 
debilitating effects and general impairment of health to the 
extent that rendered the veteran materially less capable of 
resisting the effects of the fatal esophageal cancer.  See 38 
C.F.R. § 3.312(c)(3).  The Board notes in this regard that 
the debilitating nature of the service-connected disability 
prior to death supports the conclusion that it had a material 
influence in accelerating his death.  See  38 C.F.R. § 
3.312(c)(4).  



ORDER

As new and material evidence has been submitted to reopen the 
claim and grant service connection for the cause of the 
veteran's death, the appeal is allowed.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

